                            Case 19-10479-KG             Doc 258       Filed 05/28/19        Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11

         F+W MEDIA, INC., et al.,1                                     Case No. 19-10479 (KG)

                                              Debtors.                 (Jointly Administered)

                                                                       Ref. Docket No. 157

                              NOTICE OF (I) REVISED BID DEADLINE AND
                  (II) RESCHEDULED DATE FOR AUCTION AND SALE HEARING FOR THE
                               DEBTORS’ COMMUNITIES BUSINESS LINE

                        PLEASE TAKE NOTICE that on April 15, 2019, the United States Bankruptcy
         Court for the District of Delaware entered that certain Order (I) Approving (A) Bidding
         Procedures for the Sale of the Debtors’ Assets Related to the Communities Line; and (B) Form
         and Manner of Notices Related Thereto; and (II) Scheduling Dates to Conduct Auction and
         Hearing to Consider Final Approval of Sale, Including Treatment of Executory Contracts and
         Unexpired Leases [D.I. 157] (the “Bidding Procedures Order”). The Bidding Procedures Order
         approved, among other things, the implementation of certain Bidding Procedures2 in connection
         with the disposition of all or substantially all of the Acquired Assets.3

                        PLEASE TAKE FURTHER NOTICE that the Bidding Procedures Order
         established the Bid Deadline as May 28, 2019 at 5:00 p.m. (prevailing Eastern Time).

                       PLEASE TAKE FURTHER NOTICE that the Debtors, in consultation with the
         Committee and the DIP Lenders, have extended the Bid Deadline to June 10, 2019 at 5:00 p.m.
         (ET) (the “New Bid Deadline”).

                        PLEASE TAKE FURTHER NOTICE that, as a result of the establishment of
         the New Bid Deadline, the Auction previously scheduled for May 30, 2019 at 10:00 a.m. (ET) at
         the offices of counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, 1000 N. King
         Street, Rodney Square, Wilmington, Delaware 19801, is adjourned and will commence on June
         13, 2019 at 10:00 a.m. (ET) at the same location.


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
         2
             All terms not otherwise defined herein shall have the meanings ascribed to them in the Bidding Procedures Order.
         3
           The Bidding Procedures Order included a reservation of rights whereby the Debtors reserved their rights to
         modify the Sale timeline and the Bidding Procedures in consultation with the Committee and the DIP Lenders.
01:24529247.1
                       Case 19-10479-KG        Doc 258      Filed 05/28/19   Page 2 of 2



                        PLEASE TAKE FURTHER NOTICE that the deadline to object to the conduct
         of the Auction and the Sale to the Successful Bidder has been extended to June 14, 2019 at 10:00
         a.m. (ET).

                       PLEASE TAKE FURTHER NOTICE that the Sale Hearing scheduled for June
         4, 2019 at 1:00 p.m. (ET) has been adjourned and will commence on a June 17, 2019 at 3:00
         p.m. (ET).


         Dated:   May 28, 2019
                  Wilmington, Delaware            /s/ Elizabeth S. Justison
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Pauline K. Morgan (No. 3650)
                                                  Kenneth J. Enos (No. 4544)
                                                  Elizabeth S. Justison (No. 5911)
                                                  Allison S. Mielke (No. 5934)
                                                  Jared W. Kochenash (No. 6557)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  Counsel to the Debtors and
                                                  Debtors in Possession




01:24529247.1

                                                        2
